Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the assembly mounted with the bicycle” and “housing” of Claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “assembly mounted with the bicycle” and “housing” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 6 recites “a connecting arm”, it appears Applicant is referring to the previously recited connecting arm and “a” should be replaced with --the--.
Claim 1 Line 6 recites “at one end to”, it is suggested that Applicant replace the limitation with --at one end of the bicycle--.
Claim 1 Line 7 recites “at the other end”, it is suggested that Applicant replace the limitation with --at the other end of the bicycle--.               Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a toothed support” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front wheel”, “the bicycle”, and “the front fork" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim 1 Line 8 recites “and can be spaced”, it is unclear if the limitations there after are required or not. In order to proceed, the Office will interpret the limitation as --and is configured to be spaced--.
Claim 1 recites the limitation "the rear tire" in line 9.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim 1 recites the limitation "the assembly" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what assembly Applicant is referring to since there is a lack of support in the drawings. In order to proceed, “the assembly” will be interpreted as --an assembly-- and considered the bicycle frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malagoli (WO 2007083341) in view of Landerer Meinrad (DE 2900483).
Regarding Claim 1, Malagoli teaches a bicycle stand, comprising:                      a front support 7-12 and a set of rollers 4a,b that are integrally assembled by a main bar 1a in which the front wheel of the bicycle B is removed and the front fork F of the bicycle is connected to a connecting arm 12 of the support 7-12 (Refer to Fig. 1), wherein said support includes a locking fork support D which is connected, at one end to a connection arm 12 and stabilizers in the form of springs or cushions 11 (Refer to Fig. 4) and, at the other end, to the set of rollers 4a,b which includes a housing 1 (The Office considers the housing to be formed by the frame 1) with two rollers 4a,b that are connected with a common axis and in which the rear tire R makes contact with the face of the rollers 4a,b, in which the assembly (frame) mounted with the bicycle is free to move sideways. Malagoli fails to teach wherein the two rollers can be spaced by means of a toothed support.                   Landerer teaches a bicycle stand 1 (Refer to Fig. 1) wherein two rollers 3,6 can be spaced by means of a toothed support 7 (Refer to Figs. 1&2). Landerer is analogous with Applicants invention in that they are from the same field of endeavor and therefore it would have been obvious to modify the housing 1 of Malagoli to be in view of Landerer such that they comprise means of toothed support 7 to allow the rollers 4a,b to be distance adjusted in order to accommodate tires of different sizes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784